Citation Nr: 0009774	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
November 1974.

This appeal arises from a July 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) that denied 
service connection for a hearing loss disability.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been received.

2.  The veteran's numerous in-service audiometric evaluations 
did not demonstrate hearing loss disability, as defined under 
Department of Veterans Affairs (VA) regulations.

3.  At the time of his separation from active service, the 
hearing examination did not reveal hearing loss disability, 
as defined under VA regulations.

4.  On VA audiological evaluation in January 1999, the 
veteran demonstrated mild sensorineural hearing loss in his 
right ear at 6000 Hertz to 8000 Hertz and mild to moderate 
sensorineural hearing loss in his left ear at 4000 Hertz to 
8000 Hertz, but very good speech discrimination.

5.  There is no competent evidence of record attributing any 
current hearing loss disability to service.


CONCLUSION OF LAW

The claim for service connection for hearing loss disability 
is not well grounded.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first considers whether the veteran's claim is well 
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
held that, under 38 U.S.C. § 5107(a) (West 1991), VA has a 
duty to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999) 
(per curiam).  The threshold question is whether a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  If a claimant meets this threshold requirement, 
VA's duty to assist in developing the facts pertinent to the 
claim under 38 U.S.C.A. § 5107(a) is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The Board must consider to determine if the veteran incurred 
or aggravated hearing loss during his active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In this particular case, the Board must 
evaluate the veteran's hearing loss service connection claim 
in light of the regulation governing such claims.  The 
existence of a hearing loss disability for VA purposes is 
based on the criteria set forth in 38 C.F.R. § 3.385 (1999):

For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory 
threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are 
less than 94 percent.

When the veteran entered active service, his hearing was 
15/15 bilaterally on whispered voice testing.  Throughout his 
active duty, according to the available in-service physical 
examination reports or medical history reports, the veteran 
never indicated having any ear trouble.  Indeed, none of the 
audiometric tests performed during the veteran's active 
service (May 1956, November 1957, May 1959, June 1961, June 
1960, June 1962, April 1964, May 1964, August 1965, June 
1966, April 1967, April 1968, May 1969, April 1970) revealed 
hearing loss disability as defined by 38 C.F.R. § 3.385.

For instance, the veteran underwent audiometric testing in 
April 1970 as part of a physical examination.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
0
LEFT
10
5
10
5
10

In September 1974, close to the time of his separation from 
service, the veteran underwent a separation physical 
examination.  At that time, his ears and hearing were 
reported as being normal.  Indeed, on audiometric testing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
20
0
15
0

These results, both the in-service examination results and 
the separation examination results, are insufficient to 
qualify as hearing loss disability, as defined by 38 C.F.R. 
§ 3.385.  The service examinations do not demonstrate that 
the veteran incurred hearing loss disability during his 
active service.

Nevertheless, the Board must consider whether post-service 
diagnoses of hearing loss disability are related to the 
veteran's active service.

After his active service, the only evidence submitted by the 
veteran in support of his claim is a June 1999 VA 
audiological evaluation.  At that time, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
25
20
20
20
35

Speech audiometry revealed speech recognition ability of 15 
percent in the right ear and of 15 percent in the left ear.  
The examining VA audiologist concluded that the veteran had 
mild sensorineural hearing loss in his right ear at 6000 
Hertz to 8000 Hertz and mild to moderate sensorineural 
hearing loss in his left ear at 4000 Hertz to 8000 Hertz, but 
very good speech discrimination.  Based on a mechanical 
application of 38 C.F.R. § 3.385 to the results of VA 
audiometric testing in June 1999, the veteran does have 
bilateral hearing loss disability at the present time.  (For 
the purposes of this appeal, the Board assumes - and this 
assumption is favorable to the veteran - that speech 
audiometry on the June 1999 VA test consisted on the Maryland 
CNC test.  Thus, in this case, a finding of bilateral hearing 
loss disability would be based on the pure tone thresholds 
and the Maryland CNC testing.)

However, as discussed above, a well-grounded claim requires 
an in-service occurrence or aggravation of a disease or 
injury, a medical diagnosis of a current disability, and 
medical evidence of a nexus between these two items.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  In this case, 
there is no competent evidence of a nexus between the 
veteran's active service and any current hearing loss 
disability.  

The veteran contends that he was exposed to jet engine noise 
over the many years of his active service.  He argues that, 
as a result of this noise exposure, he began having hearing 
problems in 1974, immediately after his separation from 
active service.  The veteran's assertion is problematic.  The 
Court has held that certain conclusions require competent 
medical evidence and cannot be based on statements by a 
layperson.  In this case, the veteran is seeking to create a 
nexus between his in-service noise exposure and his current 
hearing loss disability.  However, since the veteran is a 
layperson, he is not capable of providing an opinion on this 
nexus issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his statements cannot render his claim well 
grounded.

In addition, the veteran seeks to cast doubts on the accuracy 
of his separation examination audiometric test, conducted in 
September 1974.  He compares the results of that test to 
earlier results and argues that the September 1974 test 
incorrectly and implausibly revealed an improvement in his 
hearing between 1971 and 1974.  The veteran's service medical 
records certainly do indicate that there were variations in 
test results over time.  However, as the Board noted above, 
the veteran is not capable of rendering an opinion on a 
matter requiring medical knowledge.  See Espiritu, 2 Vet. 
App. at 494. 

Accordingly, the veteran's claim for service connection for 
hearing loss of the right ear is not well grounded.

The Board notes that the veteran has referred to June 1968 VA 
testing.  First, the RO sought to obtain copies of clinical 
records from the facility mentioned by the veteran.  Second, 
the veteran has not indicated what relevance the June 1968 
records would have to his claim.  The veteran concededly has 
a hearing loss disability at the present time.  However, he 
has not indicated how the June 1968 records would be germane 
to the issues of whether he demonstrated a hearing loss 
disability during his active service or whether his current 
hearing loss disability is linked to his active service.  As 
discussed above, the veteran's claim is not well grounded 
and, therefore, VA is not obligated to seek to obtain any 
additional records.  

Moreover, there are no other obligations attendant upon VA.  
In Robinette v. Brown, 8 Vet. App. 69, 77, 80 (1995), the 
Court held that, under certain circumstances where VA is on 
notice of the possible existence of relevant evidence, VA is 
statutorily required to notify a claimant of the need to 
submit that evidence in order to "complete" an application 
for benefits.  See 38 U.S.C.A. § 5103(a) (West 1991).  Since 
the veteran has not indicated how the June 1968 record(s) 
would be germane to the specific issue of whether he incurred 
hearing loss disability during active duty or whether his 
current hearing loss disability is causally related to active 
duty, VA has not been placed on notice of records that are 
relevant to the specific questions at issue in the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).  


ORDER

Service connection for hearing loss is denied as not well 
grounded.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

